IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


BOCHETTO & LENTZ, P.C.,          : No. 514 EAL 2015
                                 :
                 Petitioner      :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
            v.                   :
                                 :
                                 :
WFIC, LLC, ACE AMERICAN          :
INSURANCE CO., WEST CHESTER FIRE :
INSURANCE CO., POWELL,           :
TRACHTMAN, LOGAN CARRLE &        :
LOMBARDO, P.C., MICHAEL          :
TRACHTMAN AND BRIAN ANDERSEN,    :
                                 :
                 Respondents     :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.